IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
OCWEN LOAN SERVICING, LLC, §
Piaintiff, §
V. § NO. 3:}8»cv-1197-S
KINGMAN HOLDINGS, LLC and §
GAYNELLE IHMS, §
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

After making an independent review Of the pleadings, files, and records in this
ease, and the Findings, Conclusions, and Recommendation of the United States
Magistrate Judge dated Decernber 14, 2018, the Court finds that the Findings
Conciusiens, and Recommendation Of the Magistrate Judge are correct and they are
accepted as the Findings, Conclusions, and Recornmendation of the Court.

IT IS, THEREFORE, ORDEREI) that the Findings, Conclusiens, and
Recommendation of the United States Magistrate Judge are accepted

The Court hereby DENIES Plaintiff s Motion for Default Judgment [Dkt. NO.
14].

)"~
SO ORDERED this §§ f cYday Of` January 19.

<,é____.`\

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

